Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


This communication is in response to applicants’ preliminary amendment filed on September 16, 2020 in which claims 6 and 8 are amended, claims 10-11 are newly added, and claims 1-11 are presented for examination.


Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in Japan parent Application No. 2018-071312 in 04/03/2018.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter 


Claims 10-11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 11 reproduces similar claim language as rejected dependent claims 6 and 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wietfeldt et al. (US Patent No. 10,474,622 B1) hereinafter “Wietfeldt”. 


As to claim 1, Wietfeldt discloses a control system (Wietfeldt, abstract, discloses a data management system for improving latency), comprising: 
a master device (Wietfeldt Fig. 2 [col. 7, ln 24-57], discloses a master device); and 
one or a plurality of slave devices connected to the master device via a field network, wherein each of the one or the plurality of slave devices comprises a storage unit storing a node address for identifying each of the slave devices in the field network and format information indicating a model of each of the slave devices (Wietfeldt [col. 7, ln 24-57; col. 10 ln 12-57], discloses wherein one or more slave devices connected/coupled to a master/control device, and is capable of configuring dynamic addresses for slave devices), 
the node address is arranged in a unique region for each model of the slave devices in the storage unit the master device is capable of accessing the storage unit of any one of the slave devices connected to the field network (Wietfeldt [col. 7, ln 24-57; col.18 ln 5-25], discloses wherein the configure dynamic addresses for slave devices generate a clock signal to be transmitted on a clock line of the serial bus, the bus master device can include configuration registers or other storage and other control logic configured to handle protocols and/or higher level functions and wherein the input sources may include hardware events, configuration data, mask parameters, and register addresses based upon the parsed parameters [col. 9 ln 12-44] discloses wherein various communication links are used for connecting a variety of different network devices), and 
the control system further comprises an information providing part which provides, in any one of the slave devices, information for specifying a region in which the node address is stored in the storage unit to the master device (Wietfeldt [col. 6, ln 47-63; col.7 ln 1-12], discloses wherein processing circuit can include, implement, or have access to a local database or other parameter storage that can maintain operational parameters and other information used to configure and operate the apparatuses, [col 8. Ln 1-15] discloses wherein the slave device include configuration registers along with a processing circuit such as a state machine, sequencer, additionally [col. 18 ln 5-25] discloses selecting information or packets from an identified storage location/area with minimum latency).

It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to determine that master device would require the storage information of the slave devices in order to carry out any operations or tasks associated with certain functionalities or expectancy from the slave nodes described by Wietfeldt to be capable of receiving storage information from the slave nodes in order to minimize latency when executing operations and tasks, the motivation would be to obtain address information from slave nodes by the master device to reduce and minimize overall latency. 


 
As to claim 2, Wietfeldt discloses the control system according to claim 1, wherein the information providing part comprises a support apparatus connected to the master device, and the support apparatus searches a slave information file corresponding to format information acquired from a target slave device among slave information files for each model of the slave devices stored in advance, and-2-Customer No. 31561Application No.: TBA Docket No.: 102531-US-540-PCTprovides, based on the searched slave information file, the information for specifying the region in which the node address is stored to the master device (Wietfeldt [col. 12 ln. 1-53] discloses wherein the database system can employ machine learning to provide selection information that can identify historical performance with respect to a targeted latency for each type of message transmitted between the host device and the slave device and for different operating conditions of the primary interface circuit and the diversity interface circuit). The Examiner supplies the same rationale as in claim 1 above.

 

As to claim 5, Wietfeldt discloses the control system according to claim 1, wherein the information providing part comprises a machine management server which manages the slave information file for each model of the slave devices, and the master device receives, by sending the format information acquired from any one of the slave devices to the machine management server, a response of the information described in a corresponding slave information file and specifying the region in which the node address is stored (Wietfeldt [col. 10 ln 39-57] discloses wherein the slave devices can be configured with interfaces capable of communicating latency-sensitive messages to prevent or reduce instances of systems impinging on each other including setting/configuring multiple instances including switch, further [col. 9 ln. 11-43] discloses wherein the MIPI Alliance system power management interface (SPMI) specifies a hardware interface that may be implemented between baseband or application processors and peripheral components to support a variety of data communication functions including data communication).  The Examiner supplies the same rationale as in claim 1 above.


As to claim 6, Wietfeldt discloses the control system according to claim 2, wherein data is transmitted in the field network according to EtherCAT (registered trademark) (Wietfeldt [col. 4 ln. 64-67; col. 5 ln. 1-12; col 9 ln 12-44] discloses various communication links for transmitting data). The Examiner supplies the same rationale as in claim 1 above.


As to claim 7, Wietfeldt discloses the control system according to claim 6, wherein the slave-3-Customer No. 31561Application No.: TBA Docket No.: 102531-US-540-PCTinformation file is an EtherCAT slave information (ESI) file (Wietfeldt [col. 10 ln 12-56; col. 5 ln. 1-12; col 9 ln 12-44] discloses wherein the host device and one or more slave devices can be configured with two interfaces capable of communicating latency-sensitive messages over one or both of the serial buses). The Examiner supplies the same rationale as in claim 1 above.


As to claim 8, Wietfeldt discloses the control system according to claim 1, wherein the slave device comprises a hardware switch setting a value of the node address (Wietfeldt [col. 10 ln 39-57] discloses wherein the slave devices can be configured with interfaces capable of communicating latency-sensitive messages to prevent or reduce instances of systems impinging on each other including setting/configuring multiple instances including switch, further [col. 9 ln. 11-43] discloses wherein the MIPI Alliance system power management interface (SPMI) specifies a hardware interface that may be implemented between baseband or application processors and peripheral components to support a variety of data communication functions including data communication). The Examiner supplies the same rationale as in claim 1 above.



Claims 9 and 10-11 is/are corresponding apparatus claim that recite similar limitations as of claims 1-2 and 5-8 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.



Allowable Subject Matter


Claims 3 and 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAZU A MIAH/Primary Examiner, Art Unit 2441